DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JP 2002-205507) and further in view of Jones (US 2004/0092648). 
Tanaka is directed to a tire construction comprising an innerliner, wherein said innerliner includes butyl rubber (such as halogenated butyl rubber), carbon black, and pulverized bituminous coal (Paragraphs 21 and 25).  More particularly, Examples 1-3 include the combination of carbon black (line 6) and pulverized bituminous coal (lines 1-4).  Tanaka further states that the rubber composition can include common additives, such as softening agents, processing aids, and plasticizing agents (Paragraph 17).  In such an instance, though, Tanaka fails to specifically disclose an aliphatic/aromatic copolymer petroleum resin.
In any event, the claimed resins are consistent with those that are conventionally used in a wide variety of tire compositions, including those designed for innerliners.  Jones provides one example of an innerliner including such resins (Abstract and Paragraphs 59, 60, and 65).  It is emphasized that such resins are commonly used for, among other things, processing benefits.  One of ordinary skill in the art at the time of the invention would have found it obvious to include a conventional resin in the innerliner of Tanaka for the benefits detailed above.
Regarding claims 2 and 8, exemplary compositions 1 and 2 in Table 1 includes 20 phr of pulverized bituminous coal and Jones teaches a most preferred resin loading between 4 phr and 6 phr (Paragraph 59).   
With respect to claims 3 and 9, exemplary compositions 1-3 include 70 phr of brominated butyl rubber (Paragraph 21).
As to claims 4 and 10, the claimed surface areas are consistent with those that are commonly used in a wide variety of tire components, including tire innerliners. 
Regarding claims 5 and 11, exemplary compositions 1-3 include 55 phr of carbon black.  
With respect to claims 6 and 12, the resins disclosed by Jones have a softening temperature below 100 °C (Paragraph 62).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        August 2, 2022